UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 27, 2010 Duckwall-ALCO Stores, Inc. (Exact name of registrant as specified in its charter) Kansas 0-20269 48-0201080 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 401 Cottage Abilene, Kansas 67410-2832 (Address of principal executive offices) (Zip Code) (785)263-3350 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CWDOCS 677849v1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Resignation ofDirector. On December 27, 2010, Raymond A.D. French resigned from the Board of Directors (the “Board”) of Duckwall-ALCO Stores, Inc. (the “Company”).The Board unanimously consented to Mr. French’s resignation. The Board has decided not to replace Mr. French at this time. Mr. French submitted to the Company a letter announcing his resignation on December 27, 2010, effective at the close of business on that day. The Company has acknowledged and agreed to Mr. French’s resignation. A copy of this letter is furnished herewith as Exhibit 99.1, and is incorporated herein by reference. Item 7.01Regulation FD Disclosure. The information set forth in Item 5.02 is incorporated herein by reference, in its entirety, into this Item 7.01. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Resignation Letter from Raymond A.D. French to the Company dated December 27, 2010, furnished solely for the purpose of incorporation by reference into Items 5.02 and 7.01. CWDOCS 677849v1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 27, 2010 DUCKWALL-ALCO STORES, INC. By:/s/Wayne Peterson Wayne Peterson Senior Vice President and Chief Financial Officer CWDOCS 677849v1 INDEX TO EXHIBITS Exhibit NumberDescription Resignation Letter Agreement from Raymond A.D. French to the Company dated December 27, 2010 CWDOCS 677849v1
